Citation Nr: 0736741	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to an initial compensable rating for left ear 
hearing loss. 

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision.  In September 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 

The issues of service connection for right ear hearing loss 
and an initial compensable rating for left ear hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code (DC) 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his tinnitus is more disabling then 
represented by the current 10 percent evaluation.  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. 
§ 4.87.  The amended regulation clarifies that recurrent 
tinnitus warrants a 10 percent evaluation.  Only a single 
evaluation is to be assigned for recurrent tinnitus no matter 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, DC 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claim (Court) held that 
the version of 38 C.F.R. § 4.87, DC 6260 in effect prior to 
June 13, 2003, required the assignment of separate 
compensable evaluation for each ear.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit held that 
the Court erred in not deferring to the VA's interpretation 
of 38 C.F.R. §§ 4.25(b), 4.87, DC 6260, which directed the 
assignment of a single evaluation for tinnitus regardless of 
whether the disability was unilateral or bilateral in nature.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus. 
Therefore, the veteran's claim for a separate rating for each 
ear for his service-connected tinnitus must be denied under 
DC 6260, as in effect both prior and subsequent to June 13, 
2003.  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4.  This includes 
extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) as the veteran has not been hospitalized for 
his tinnitus.  While the veteran and his co-worker have 
submitted statements and the veteran has testified that his 
tinnitus interfered with his job as an account executive, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  There is insufficient evidence of additional 
industrial interference to warrant a referral for 
consideration of an extraschedular rating.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran currently has right ear hearing loss as the 
October 2005 VA examination report showed the following pure 
tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
85
105

The average pure tone threshold for the right ear was 86 and 
the speech discrimination was 36 percent.  The diagnosis was 
severe to profound sensorineural hearing loss.  

Service medical records show that in July 1966 the veteran 
had bleeding in his right ear which had started four days 
before; the veteran reported an earache and discharge.  A 
June 1967 record noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45

35

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

The December 1967 separation examination report noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

The veteran's DD 214 shows that he was a turret artillery 
repairman.
On remand, the veteran should be afforded an examination to 
determine the etiology of his current right ear hearing loss. 

As to the claim for an increased rating for left ear hearing 
loss, it is inextricably intertwined with the service 
connection claim for right ear hearing loss as the criteria 
for rating hearing loss differs depending on whether there is 
bilateral or single ear hearing loss.  Therefore, the claim 
for an increased claim for left ear hearing loss is held in 
abeyance pending completion of the development discussed 
above.  See Harris v. Derwinski, 1 Vet. App. 180 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiological examination. The claims 
folder should be made available to the 
medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  The report of 
examination should reflect that the 
claims folder was reviewed.  

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that his right ear 
hearing loss is causally related to his 
period of active service, including in-
service notations related to the right 
ear.  Any opinions expressed by the 
examiner should be accompanied by a 
complete rationale.

2.  Then, readjudicate the veteran's 
claims for service connection for right 
ear hearing loss and an initial 
compensable rating for left ear hearing 
loss.  If any decision remains adverse to 
the appellant, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


